DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 21-28 in the reply filed on September 9, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franklin et al (US 6,837,964).
The prior art of Franklin et al teaches an integrated platen assembly for a CMP system.

Regarding claim 1:	 A substrate processing method, comprising: winding a used portion of a polishing article (polishing material  102)  onto a take-up roll 452 of a polishing system by rotating a first spindle having the take-up roll disposed thereon; measuring, using an encoder wheel (see the paragraph that joins columns 6 and 7), a polishing article advancement length of the used portion of the polishing article wound onto the take-up roll; determining a tensioning torque (using torque sensor 436 see col. 7 lines 22-38)to apply to a supply roll 454 using the polishing article advancement length measurement; and tensioning the polishing article by applying the tensioning torque to the supply roll around which a first portion of the polishing article is wound.  See Fig. 5 of Franklin et al.

Regarding claim 2:	The method of claim 1, wherein the polishing system comprises: a take-up roll assembly 452 comprising the first spindle, the take-up roll disposed on the first spindle, a first actuator coupled to the first spindle, and the encoder wheel; and a supply roll assembly comprising a second spindle, the supply roll 454 disposed on the second spindle, and a second actuator coupled to the second spindle, wherein the polishing article extends between the take-up roll and the supply roll in a machine direction, and wherein the polishing article advancement length is measured in the machine direction using sensor 442 see col. 8 lines 43-50 of Franklin et al. See the spindles in Fig. 5 of Franklin et al.  

Regarding claim 3:	The method of claim 2, wherein determining the tensioning torque comprises: measuring an angular displacement of the take-up roll used to wind the used portion of the polishing article, having the polishing article advancement length, onto the take-up roll; and calculating a supply roll radius based on the polishing article advancement length and a corresponding angular displacement of the take-up roll.  See col. 7 lines 22-39 of Franklin et al. Diameter which is twice the radius is discussed therein.

Regarding claim 4:	The method of claim 2, wherein the tensioning torque is determined using the polishing article advancement length and a corresponding angular displacement of the supply roll.  See col. 7 lines 22-39 of Franklin et al





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 21, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al (US 6,837,964) in view of Kistler et al (US 6,607,425).
The teachings of Franklin et al were discussed above.

The prior art of Franklin et al fails to teach:
Regarding claim 5:	The method of claim 2, wherein the polishing system further comprises: a platen; and a platen interface membrane disposed on a platen, wherein a portion of the polishing article that extends between the take-up roll and the supply roll is positioned on the platen interface membrane during substrate processing.  

Kistler et al teaches a pressurized membrane platen design for improving performance in CMP applications. See Figs. 3 and 4 where a membrane 312 is disposed on platen 308. According to col 4 line 11- col. 5 line 3, the membrane is provided to better control the pressure distributed to the polishing article by the platen provided by annular bladders 314. See Fig. 9 where the supply roll and take up rolls 910 are illustrated. Thus, it would have been obvious to modify the apparatus and method of Franklin et al with the membrane suggested by Kistler et al.

Regarding claim 6:	The method of claim 5, further comprising urging a to be polished surface of a substrate against the polishing article in the presence of a polishing fluid.  See the discussion of CMP in col. 1 lines 15-52 of Franklin et al.

Regarding claim 7:	The method of claim 5, further comprising flowing a first fluid into a region disposed between the polishing article and the platen interface membrane. See passages 244 and the supply of fluid as illustrated in Fig. 2 and col. 5 lines 35-47 of Franklin et al.

Regarding claim 8:	The method of claim 5, wherein the polishing system further comprises: a platform body having the platen 270 disposed in a surface thereof; and a plurality of web guides (guide members 504, 514) fixedly attached to opposite ends of the platform body, wherein each of the web guides have a respective opening formed therethrough.  See Fig. 5 of Franklin et al.
 
Regarding claim 21:	The method of claim 5, wherein the platen interface membrane further comprises a releasable bonding layer (annular bladders 314 of Kistler) that is fixedly secured to the platen, and on which a portion of the portion of the polishing article that extends between the take-up roll and the supply roll is positioned during the substrate processing.  

Regarding claim 23:	The method of claim 21, wherein the platen interface membrane further comprises a subpad material layer 278 that is disposed between the releasable bonding layer and the platen.  See col. 9 lines 1-11 of Franklin et al.

Regarding claim 24:	The method of claim 23, wherein the subpad material layer 278 comprises a fibrous mat that comprises polypropylene, polyethylene, or polyester.  See col. 9 lines 1-11 of Franklin et al.

Regarding claim 25:	The method of claim 1, wherein the polishing article comprises a non- porous thermoplastic material.  See col. 4 lines 20-28 of Franklin et al.

Regarding claim 26:	The method of claim 25, the polishing article comprises polyethylene (PE), polypropylene (PP), polystyrene, polyethylene terephthalate (PET), polymethylmethacrylate (PMMA), polyvinyl alcohol (PVA), polyamides (e.g., nylon), polytetrafluoroethylene (PTFE), polyamides, or polyurethane.  See col. 4 lines 20-28 of Franklin et al.
Regarding claim 27:	The method of claim 5, wherein the platen interface membrane comprises a subpad material layer that is that is fixedly secured to the platen and disposed between the portion of the polishing article and the platen during substrate processing.  See col. 10 lines 40-59 of Franklin et al where a subpad material layer 278 is discussed.

Regarding claim 28:	The method of claim 27, wherein the subpad material layer 278 comprises a fibrous mat that comprises polypropylene, polyethylene, or polyester. See col. 9 lines 1-11 of Franklin et al.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al (US 6,837,964) in view of Donohue et al (US 6,312,319).
The teachings of Franklin et al were discussed above.

The prior art of Franklin et al fails to teach a second fluid through the respective openings into regions disposed between web guides and the polishing article disposed thereon.  

The prior art of Donohue et al teaches a polishing media magazine for improved polishing. The apparatus and method of Donohue et al features a polishing media magazine where Figs. 14 and 15 illustrate nozzles 581 are located between web guides and the polishing article 310, see col. 16 lines 39-col. 17 line 16. According to Donohue the motivation to provide the fluid as suggested is to maintain the quality and cleanliness of the polishing article. Thus, it would have been obvious for one of ordinary skill in the art the time of the claimed invention to modify the apparatus and method of Franklin et al to provide a second fluid as claimed in order to keep the polishing article clean and moist.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al (US 6,837,964) in view of Kistler et al (US 6,607,425) as applied to claims 5-8 , 21, and 23-28 , and in further view of  Messner et al (US 6,121,143).
The method resulting from the combined teachings of Franklin et al and Kistler et al were discussed above.

The method resulting from the combined teachings of Franklin et al and Kistler et al fails to teach the method of claim 21, wherein the releasable bonding layer comprises silicone, a natural rubber, or synthetic rubber.  

The prior art of Messner et al teaches a polishing material (web) where a binder used to adhere the abrasives to the subpad seethe paragraph that joins columns 23 and 24.The motivation to modify the method of Franklin et al and Kistler et al with the binder made of natural rubber and synthetic rubber as suggested by Messner et al to provide an adhesive to the subpad that has the chemical and mechanical properties to withstand the chemical and mechanical properties to withstand the harsh CMP environment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonner et al (US 2010/0112919) teaches a linear polishing sheet 110 where the polishing tool comprises a supply roller 130 and a take up rollers 132. The polishing layer 114 has a porous polyurethane and a sub pad 116 made of polyethylene terephthalate see [0033] and [0038].
White et al (US 6,561,884) teaches a CMP system with a web of polishing material 252 and subpads 278 made of foamed polyurethane mounted on supply roll 240 and take-up roll 248.

Redeker et al (EP 1025954) teaches an apparatus and methods of substrate polishing comprising a polishing sheet 14 moved along rollers 36, 38. The polishing sheet is made of polyurethane and a subpad of compressed felt fibers leached with urethane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716